13-2117
    Zhang v. Holder
                                                                                    BIA
                                                                                 Hom, IJ
                                                                            A098 720 551
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 30th day of March, two thousand fifteen.

    PRESENT:
             DENNIS JACOBS,
             SUSAN L. CARNEY,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    Chun Ming Zhang,
             Petitioner,

                      v.                                      13-2117
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Rakhvir Kaur Dhanoa, New York, NY.

    FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
                                   General; John S. Hogan, Senior
                                   Litigation Counsel; Todd J. Cochran,
                                   Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Chun Ming Zhang, a native and citizen of the People’s

Republic of China, seeks review of the May 2, 2013 order of

the BIA denying his motion to reconsider the BIA’s February

12, 2013 denial of reopening.       In re Chun Ming Zhang, No.

A098 720 551 (B.I.A. May 2, 2013).      Although Zhang also

appears to seek review of the BIA’s underlying denial of his

motion to reopen, we do not have jurisdiction to consider

that decision because Zhang did not file a separate, timely

petition for review.    See Stone v. INS, 514 U.S. 386, 405

(1995); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.

2006) (per curiam).    We assume the parties’ familiarity with

the underlying facts and procedural history.

    We review the BIA's denial of a motion to reconsider

for an abuse of discretion.     Jin Ming Liu, 439 F.3d at 111.

A motion to reconsider “is a request that the Board

reexamine its decision in light of additional legal

arguments, a change of law, or perhaps an argument or aspect

of the case which was overlooked.”       Matter of Cerna, 20 I. &


                                2
N. Dec. 399, 402 n.2 (BIA 1991) (internal quotation marks

omitted).    The motion must specify errors of fact or law in

the BIA's decision and be supported with pertinent

authority.    8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1).

The BIA does not abuse its discretion by denying a motion to

reconsider that merely repeats arguments that the BIA has

previously rejected.     Jin Ming Liu, 439 F.3d at 111.

    We discern no abuse of discretion in the BIA’s denial

of Zhang’s motion to reconsider, which merely renewed the

arguments in his motion to reopen and failed to identify any

factual or legal errors in the BIA’s decision denying

reopening.    See id.   Moreover, the BIA's decision denying

reopening demonstrates that it considered Zhang's evidence

and explained why he did not establish changed country

conditions; accordingly, Zhang cannot show that any argument

or aspect of his case was overlooked.     See Matter of Cerna,

20 I. & N. Dec. at 402 n.2.    To the extent that Zhang sought

to introduce new evidence following the denial of reopening,

a motion to reconsider was not the appropriate vehicle by

which to do so.    See 8 C.F.R. § 1003.2(b)(1).




                                3
    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            4